Exhibit 10.1








AMENDMENT NO. 1 TO
CREDIT AND GUARANTY AGREEMENT AND
PLEDGE AND SECURITY AGREEMENT


This AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT AND PLEDGE AND SECURITY
AGREEMENT, dated as of September 18, 2018 (this “Amendment”), is among
LENDINGCLUB CORPORATION, as Borrower (the “Borrower”), the Lenders party hereto,
the Guarantors party hereto and MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”).
Pursuant to the Credit and Guaranty Agreement, dated as of December 17, 2015 (as
amended, modified or supplemented, the “Credit Agreement”), among the Borrower,
the Guarantors party thereto, the Lenders party thereto, the Administrative
Agent, the Collateral Agent, Goldman Sachs Bank USA, as syndication agent, and
Credit Suisse AG and Silicon Valley Bank, as documentation agents, the Lenders
agreed to extend credit to the Borrower on the terms and conditions set forth
therein and pursuant to the Pledge and Security Agreement, dated as of December
17, 2015 (as amended, modified or supplemented, the “Security Agreement”), among
the Borrower, the other Grantors party thereto and the Collateral Agent, the
Borrower and the other Grantors pledged to the Collateral Agent, for its benefit
and for the benefit of the Secured Parties (as defined therein), a security
interest in certain assets of the Grantors as provided therein. Capitalized
terms not otherwise defined herein shall have the meanings given to such terms
in the Credit Agreement.
The Borrower has previously provided notice to the Administrative Agent that LC
Advisors, LLC, a Guarantor under the Credit Agreement and a Grantor under the
Security Agreement, changed its legal name to LendingClub Asset Management, LLC
and all references in the Loan Documents to LC Advisors, LLC have been replaced
with LendingClub Asset Management, LLC.
The Borrower has requested that the Lenders amend certain provisions of the
Credit Agreement and that the Collateral Agent and the Lenders amend certain
provisions of the Security Agreement and the Collateral Agent and the Lenders
party hereto are willing to do so on the terms and conditions hereof.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.    Amendments to the Credit Agreement. As of the Amendment Effective
Date (as defined in Section 5 hereof), the Credit Agreement is amended as
follows:
(i)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order.
“Permitted Specified Financing Transaction” means any loan, repurchase agreement
or other financing transaction pursuant to which any Obligor or Restricted
Subsidiary pledges or sells its Specified Securities or Specified




--------------------------------------------------------------------------------






Securities Assets as collateral securing such Obligor’s or Restricted
Subsidiary’s, as applicable, obligations under such loan, repurchase agreement
or other financing transaction. Notwithstanding anything to the contrary
contained herein, (a) each “Permitted Specified Financing Transaction” shall
constitute “Indebtedness” and “Consolidated Total Debt” for purposes of the Loan
Documents and (b) the purchase price under any Permitted Specified Financing
Transaction that is a repurchase agreement shall constitute the “original
principal amount” thereof for purposes of the Loan Documents.
“Specified Securities” means, with respect to any Obligor or Restricted
Subsidiary, asset-backed notes and equity interests, including any equity
interests represented by trust certificates, to the extent such asset-backed
notes and equity interests, at the time of the issuance of such asset-backed
notes and equity interests, represented such Obligor’s or Restricted
Subsidiary’s or any other Obligor’s or Restricted Subsidiary’s required risk
retention pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection
Act in connection with securitization transactions permitted hereunder and
sponsored by such Obligor or Restricted Subsidiary or any other Obligor or
Restricted Subsidiary.
“Specified Securities Assets” means all instruments, agreements, books and
records, reports and data with respect to the Specified Securities, including
documents prepared, executed or filed in connection with, evidencing or
governing the Specified Securities, all rights of any Obligor or Restricted
Subsidiary with respect to the Specified Securities, all income on the Specified
Securities and proceeds of the Specified Securities and any other asset related
to the Specified Securities to the extent customarily sold or pledged together
with the Specified Securities in securitization transactions, repurchase
agreements or other financing transactions secured by asset-backed notes and
equity interests and related assets.
(ii)    Section 6.01 of the Credit Agreement shall be amended by (1) deleting
the text “and” at the end of clause (l) thereof, (2) replacing the period at the
end of clause (m) thereof with the text “; and”, and (3) adding the following
new clause (n) immediately after the clause (m) thereof:
(n)    Indebtedness of any Obligor or any Restricted Subsidiary under any
Permitted Specified Financing Transaction.
(iii)     Section 6.02 of the Credit Agreement shall be amended by (1) deleting
the text “and” at the end of the clause (r) thereof, (2) replacing the period at
the end of clause (s) thereof with the text “; and”, and (3) adding the
following new clause (t) immediately after the clause (s) thereof:
(t)     Liens on the Specified Securities and the Specified Securities Assets
securing any Obligor’s or Restricted Subsidiary’s obligations under any
Permitted Specified Financing Transaction.


2

--------------------------------------------------------------------------------








(iv)    Section 6.03(b) of the Credit Agreement shall be amended by (1) deleting
the text “and” at the end of clause (ii) thereof, (2) replacing the period at
the end of the clause (iii) thereof with the text “, and”, and (3) adding the
following new clause (iv) immediately after clause (iii) thereof:
(iv)     sale, exchange, transfer or other disposition of the Specified
Securities and the Specified Securities Assets in connection with any Permitted
Specified Financing Transaction.
(v)    Section 6.05 of the Credit Agreement shall be amended by (1) deleting the
text “and” at the end of clause (viii) thereof, (2) replacing the period at the
end of clause (ix) thereof with the text “, and”, and (3) adding the following
new clause (x) immediately after clause (ix) thereof:
(x)     the foregoing shall not apply to restrictions or conditions set forth in
any agreement governing any Permitted Specified Financing Transaction.
(vi)    Section 6.07 of the Credit Agreement shall be amended by (1) deleting
the text “and” at the end of clause (q) thereof, (2) replacing the period at the
end of clause (r) thereof with the text “; and”, and (3) adding the following
new clause (s) immediately after the clause (r) thereof:
(s)     Investments in Specified Securities.
SECTION 2.    Amendments to the Security Agreement. As of the Amendment
Effective Date, the Security Agreement is amended as follows:
(i)     The definition of “Excluded Assets” in Section 1.3 of the Security
Agreement is hereby amended by (1) replacing the text “and” at the end of clause
(p) thereof with a comma (“,”), (2) deleting the period at the end of clause (q)
thereof and adding the text “and” at the end of clause (q) thereof and (3)
adding the following new clause (r) immediately after clause (q) thereof:
(r) the Specified Securities and the Specified Securities Assets securing any
Obligor’s or Restricted Subsidiary’s obligations under any Permitted Specified
Financing Transaction.    
SECTION 3.    Acknowledgement, Agreement and Consent of the Obligors.
(i)    Each Obligor confirms and agrees that, notwithstanding the effectiveness
of this Amendment, the obligations of such Obligor under the Loan Documents to
which such Obligor is a party shall not be impaired and the Loan Documents to
which such Obligor is a party is, and shall continue to be, in full force and
effect, as amended by this Amendment, and is hereby confirmed and ratified in
all respects.
(ii)    Each Guarantor hereby acknowledges and agrees that the Guaranteed
Obligations will include all Guaranteed Obligations, as amended by this
Amendment.


3

--------------------------------------------------------------------------------






SECTION 4.    Representations and Warranties. In order to induce the Lenders and
the Administrative Agent to enter into this Amendment, the Obligors hereby
represent and warrant to the Administrative Agent, the Collateral Agent and each
Lender, as of the date hereof, as follows:
(i)    this Amendment has been duly authorized, executed and delivered by each
Obligor and constitutes a legal, valid and binding obligation of each such
Obligor, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
(ii)    the execution, delivery and performance by the Obligors of this
Amendment (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (1) such as
have been obtained or made and are in full force and effect and (2) those
approvals, consents, registrations, filings or other actions, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect, (b) except as would not reasonably be expected to have a
Material Adverse Effect, will not violate any applicable law or regulation or
any order of any Governmental Authority, (c) will not violate any charter,
by-laws or other organizational document of the Borrower or any of its
Subsidiaries, (d) except as would not reasonably be expected to have a Material
Adverse Effect, will not violate or result in a default under any indenture,
agreement or other instrument (other than the agreements and instruments
referred to in clause (c)) binding upon the Borrower or any of its Subsidiaries
or its assets, or give rise to a right thereunder to require any payment to be
made by the Borrower or any of its Subsidiaries, and (e) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries (other than Liens created pursuant to the Collateral Documents);
(iii)    each of the representations and warranties contained in Article 3 of
the Credit Agreement and the other Loan Documents is true and correct in all
material respects as of the Amendment Effective Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects on and as of such earlier date (provided that representations and
warranties that are qualified by materiality or “Material Adverse Effect” shall
be true and correct in all respects); and
(iv)    no Default or Event of Default exists or shall result from the execution
of this Amendment or immediately after giving effect to this Amendment.
SECTION 5.    Conditions to Effectiveness. This Amendment shall become effective
upon the satisfaction of the following conditions precedent (the “Amendment
Effective Date”):
(i)    The Obligors, the Administrative Agent, the Collateral Agent and the
Required Lenders shall have indicated their consent to this Amendment by the
execution and delivery of their respective signature pages hereto to the
Administrative Agent.


4

--------------------------------------------------------------------------------






(ii)    (x) no Default or Event of Default shall exist on the Amendment
Effective Date or shall result from the execution of this Amendment or
immediately after giving effect to this Amendment and (y) all representations
and warranties contained in this Amendment and the other Loan Documents shall be
true and correct in all material respects on and as of the Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date (provided that representations and
warranties that are qualified by materiality or “Material Adverse Effect” shall
be true and correct in all respects).
(iii)    The Administrative Agent shall have received all expenses required to
be reimbursed by the Borrower pursuant to Section 10.03 of the Credit Agreement
for which invoices have been presented at least one Business Day prior to the
Amendment Effective Date.
SECTION 6.    Miscellaneous.
(i)    Reference to and Effect on the Loan Documents.
(a)On and after the Amendment Effective Date, each reference in any Loan
Document to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended by this Amendment and each reference in any Loan Document
to the Security Agreement shall mean and be a reference to the Security
Agreement as amended by this Amendment.
(b)Except as specifically amended by this Amendment, each of the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
(c)The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Administrative Agent, the Collateral Agent or any Lender
under the Credit Agreement or any of the other Loan Documents.
(d)This Amendment shall constitute a Loan Document.
(ii)    Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
(iii)    Counterparts; Effectiveness. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Amendment.


5

--------------------------------------------------------------------------------




(iv)    No Novation. This Amendment shall not constitute a novation of the
Credit Agreement, the Security Agreement or any other Loan Document.
(v)    Reaffirmation. Each Obligor that has granted liens on or security
interests in any of its property pursuant to any Loan Document as security for
the Secured Obligations ratifies and reaffirms such grant of security interests
and liens and confirms and agrees that such security interests and liens
hereafter secure all of the Secured Obligations as amended hereby.
[Signature Pages Follow]




6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
LENDINGCLUB CORPORATION

By: /s/ Thomas Casey    
Name: Thomas Casey
Title: Chief Financial Officer


LENDINGCLUB ASSET MANAGEMENT, LLC

By: /s/ Vivek Krishnappa            
Name: Vivek Krishnappa
Title: President


SPRINGSTONE FINANCIAL, LLC


By: /s/ Joe Schenone                
Name: Joe Schenone
Title: Authorized Signatory




--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Collateral
Agent and Lender
By: /s/ Lisa Hanson    
Name: Lisa Hanson
Title: Authorized Signatory










--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as Lender
By: /s/ Jamie Minieri    
Name: Jamie Minieri
Title: Authorized Signatory




--------------------------------------------------------------------------------






Silicon Valley Bank, as Lender
By: /s/ Charles Thor    
Name: Charles Thor
Title: Director








